Citation Nr: 0929935	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral foot disorder, 
to include plantar fasciitis and pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Appellant had service from September 1972 to April 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
Board) from a July 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the benefit sought on appeal.  The Appellant 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, at the April 2009 BVA hearing the Appellant testified 
that that although discharged under dishonorable conditions, 
his discharge had been subsequently up-graded.  However, the 
Appellant's claims file does not appear to contain a copy of 
his DD Form 214 or other information to verify the character 
of the Appellant's separation from service and/or his 
testimony that his other than honorable discharge was 
subsequently upgraded.  Since an individual must have been 
discharged from service "under conditions other than 
dishonorable," 38 U.S.C.A. § 101(2), in order to be eligible 
for VA benefits, this matter should be clarified prior to 
final appellate review.  

In addition, the Appellant's testified that during service he 
had been incarcerated in Texas and had received treatment by 
the Texas Department of Corrections while incarcerated during 
service.  The Appellant testified that he thought these 
records had been submitted, but these records do not appear 
to be associated with the claims file.  After service the 
Appellant reported that he had private medical treatment, 
including at a medical facility in Madisonville, Texas which 
was now closed, and at some unspecific clinic and at some 
unspecified time, in Houston, Texas.  Although not otherwise 
documented in the record, he also testified that he had been 
sent by VA to two private physicians for treatment for 
disability of his feet. 

Under the duty to assist a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  See 38 C.F.R. § 3.159(c)(4)(iii).  Nevertheless, 
the duty to assist in the context of an application to reopen 
a previously denied claim still applies.  And, the RO has not 
yet had the opportunity to fulfill the duty to assist by 
attempting to obtain the aforementioned pertinent records 
reportedly created while the Appellant was incarcerated 
during service. 

Therefore, in order to give the Appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Appellant will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should verify the character 
of the Appellant separation from service 
and his testimony that his other than 
honorable discharge had been upgraded. 

2.  The RO/AMC should contact the 
Appellant and request that he provide more 
detailed information as to the inclusive 
dates and places of all treatment for his 
disability of the feet by the Texas 
Department of Corrections during service.  
After obtaining any necessary 
authorization from the Appellant, the 
RO/AMC should obtain and associate those 
records with the claims file.  

3. The RO should contact the Appellant and 
request that he provide more detailed 
information as to the inclusive dates and 
places of all treatment for his disability 
of the feet by all private clinical 
sources following his 1978 discharge from 
active service, including the treatment by 
two private physicians to whom he had 
reportedly been referred by VA for 
treatment for disability of his feet.  
After obtaining the necessary 
authorizations from the Appellant, the 
RO/AMC should obtain and associate those 
records with the claims file.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Appellant until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

